Banke, Judge.
The defendant was convicted of two counts of armed robbery and sentenced to 15 years’ imprisonment. He appeals the denial of his motion for new trial.
The victims, Billy Joe Engle and Mary Ellen Giddens, testified that the defendant and another man robbed them at a place called the Gallus Club. The defendant denied that he had gone to the Gallus Club intending to rob anyone and explained that he had gone there merely to kill Engle for cheating him in a drug deal.
The sufficiency of the evidence is not attacked on appeal. Nor is any ruling of the trial court enumerated as error. Instead, it is contended that the defendant was denied a fair trial and effective assistance of counsel by "the trial court judge’s continuing course of disparaging conduct vented toward the defendant and his counsel.” Held:
Neither of the two instances of alleged hostile conduct by the trial court toward defense counsel and his cause took place in the presence of the jury. The defendant has given no indication of how his case was harmed by any of the trial judge’s actions or comments, and no motion was made that the judge recuse himself for any reason. Under these circumstances, we find no error and no ground for reversal of the conviction.

Judgment affirmed.


Webb, P. J., and Underwood, J., concur.

Billy L. Spruell, Daniel B. Kane, for appellant.
Lewis R. Slaton, District Attorney, R. David Petersen, A. Thomas Jones, Joseph J. Drolet, Assistant District Attorneys, for appellee.